DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 07/02/2022.



Response to Arguments
Applicant’s arguments with respect to claim(s) under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued on the page that None of these portions of LIU disclose or suggest, "alter, via a smart contract, a final order quantity of the good based on the initial order quantity and the freshness data", as recited by claim 1.
 	 Examiner respectfully disagrees. Kohli discloses 0128   the requesting entity 106 may be, for example, the individual 104. For instance, as part of the process for verifying the perishable good, the individual 104 may contact the processing server 102 or a node 112, as applicable, to retrieve, i.e. receive, the blockchain, i.e. via blockchain, associated with the entity identifier, i.e. freshness data,  corresponding to the perishable good. The individual 104 may then review the information associated with the perishable good, such as to verify that the expiration date listed on the package is accurate and has not been tampered with or fraudulently adjusted. The verification process used by the processing server 102 and immutability of the blockchain can ensure that the individual 104 is reviewing an accurate and complete record of the perishable good without any falsification or embellishment, so that the individual 104 can be assured of the good's quality and freshness. In another example, a restaurant may use the blockchain to verify the quality of goods received from a supplier, i.e. second node, before use in preparing food for sale
 	 Liu discloses par 0018 Calculating module 16 is used to read the past 3 months transaction history of the retailer including the quantity, i.e. an initial order quantity, of each ordered product, i.e. goods. in the order database 11, purchase time period, and safety margin, i.e. pre-set critical order, from the purchase suggesting database 12, and Quantity of suggested purchase=total quantity of purchase in a predetermined period/predetermine time, i.e. non-expiring goods order quantity,  period*purchasing time period*safety margin-quantity of the inventory. In general the predetermined time period is 3 months and  0004, produce a final purchase list, allowing the supplier to effectively get control of the ordering time and knowledge of the numbers ,i.e. goods data, of products that will be ordered and  0023 calculates a suggested quantity, i.e. alter a final order quantity,  for each product-for the retailers: quantity suggested for purchase=total quantity of purchase in a predetermined period/predetermined time period*purchasing time period*safety margin-quantity of the inventory.
 	  However, Lida discloses col 2, lines 4-11, determining a reserving number and a final order number of merchandises based on the freshness of perishable foods.



Claim Objections
Claims 1, and 15 are objected to because of the following informalities:  This clam recites the phase “via a blockchain or via a smart contract “would have been by a blockchain and by a smart contract, Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2,4-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al US 2018/0253464 in view of in view of Liu et al US 2006/0149639 in view of Lida US 6,668245.

 	As per claim 1.  Kohli discloses a retailer node of a blockchain network, the retailer node comprising: 
a processor that when executing one or more instructions stored in a memory is configured to ( par 0182 multi-core multiprocessor systems, minicomputers, mainframe computers, computers linked or clustered with distributed functions, as well as pervasive or miniature computers that may be embedded into virtually any device. For instance, at least one processor device and a memory may be used to implement the above described embodiment):
 	receive, via a blockchain of the blockchain network, freshness data identifying a freshness of a good from a second node of the blockchain network (0128   the requesting entity 106 may be, for example, the individual 104. For instance, as part of the process for verifying the perishable good, the individual 104 may contact the processing server 102 or a node 112, as applicable, to retrieve, i.e. receive, the blockchain, i.e. via blockchain, associated with the entity identifier, i.e. freshness data,  corresponding to the perishable good. The individual 104 may then review the information associated with the perishable good, such as to verify that the expiration date listed on the package is accurate and has not been tampered with or fraudulently adjusted. The verification process used by the processing server 102 and immutability of the blockchain can ensure that the individual 104 is reviewing an accurate and complete record of the perishable good without any falsification or embellishment, so that the individual 104 can be assured of the good's quality and freshness. In another example, a restaurant may use the blockchain to verify the quality of goods received from a supplier, i.e. second node, before use in preparing food for sale);   
 	   Kohli does not explicitly disclose 
 	calculate an initial order quantity based on a pre-set critical order number and a non-expiring goods order quantity; and 
 	alter a final order quantity based on the initial order quantity and the freshness of the goods data.  
 	However, Liu discloses calculate an initial order quantity based on a pre-set critical order number and a non-expiring goods order quantity (par 0018 Calculating module 16 is used to read the past 3 months transaction history of the retailer including the quantity, i.e. an initial order quantity, of each ordered product, i.e. goods. in the order database 11, purchase time period, and safety margin, i.e. pre-set critical order, from the purchase suggesting database 12, and Quantity of suggested purchase=total quantity of purchase in a predetermined period/predetermine time, i.e. non-expiring goods order quantity,  period*purchasing time period*safety margin-quantity of the inventory. In general the predetermined time period is 3 months.); and 
 	alter a final order quantity based on the initial order quantity ( 0004, produce a final purchase list, allowing the supplier to effectively get control of the ordering time and knowledge of the numbers ,i.e. goods data, of products that will be ordered and  0023 calculates a suggested quantity, i.e. alter a final order quantity,  for each product-for the retailers: quantity suggested for purchase=total quantity of purchase in a predetermined period/predetermined time period*purchasing time period*safety margin-quantity of the inventory).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of retrieving i.e. receive, the blockchain, i.e. via blockchain, associated with the entity identifier, i.e. freshness data,  corresponding to the perishable good of Kohli, based on the teaching of determines the goods based on the time period of Liu, because doing so would approve or modify and transfer the modified or approved purchase suggesting list back to the supplier enterprise resource planning (ERP) system until both sides have come to an agreement on the quantity of the purchase(par 0019).
 	  The combination does not explicitly disclose  a final order based on the freshness of data.
                However, Lida discloses a final order based on the freshness of data ( col 2, lines 4-11, determining a reserving number and a final order number of merchandises based on the freshness of perishable foods).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of retrieving i.e. receive, the blockchain, i.e. via blockchain, associated with the entity identifier, i.e. freshness data,  corresponding to the perishable good of Kohli, based on the teaching of determines the goods based on the time period of Liu, based on the teaching of determining the final order of merchandises based on the perishable foods of Lida,  because doing so would  reduces loss of sales opportunities due to out-of stock and loss of freshness deterioration with regard to daily delivered merchandises and perishable foods as well as prevents an adverse effect to the business activities of the suppliers concerned( col 2, lines 10-12).

As per claim 8.  Kohli discloses a method comprising: 
	receiving, by a first node of a blockchain , freshness data identifying a freshness of a good from a second node of the blockchain network (0128   the requesting entity 106 may be, for example, the individual 104. For instance, as part of the process for verifying the perishable good, the individual 104 may contact the processing server 102 or a node 112, as applicable, to retrieve, i.e. receive, the blockchain, i.e. via blockchain, associated with the entity identifier, i.e. freshness data,  corresponding to the perishable good. The individual 104 may then review the information associated with the perishable good, such as to verify that the expiration date listed on the package is accurate and has not been tampered with or fraudulently adjusted. The verification process used by the processing server 102 and immutability of the blockchain can ensure that the individual 104 is reviewing an accurate and complete record of the perishable good without any falsification or embellishment, so that the individual 104 can be assured of the good's quality and freshness. In another example, a restaurant may use the blockchain to verify the quality of goods received from a supplier, i.e. second node, before use in preparing food for sale);   
 	   Kohli does not explicitly disclose 
 	Calculate, by the a smart contract,  an initial order quantity based on a pre-set critical order number and a non-expiring goods order quantity; and 
 	Alter, by the smart contract,  a final order quantity based on the initial order quantity and the freshness of the goods data.  
 	However, Liu discloses calculate, by a smart contract, an initial order quantity based on a pre-set critical order number and a non-expiring goods order quantity (par 0018 Calculating module 16 is used to read the past 3 months transaction history of the retailer including the quantity, i.e. an initial order quantity, of each ordered product, i.e. goods. in the order database 11, purchase time period, and safety margin, i.e. pre-set critical order, from the purchase suggesting database 12, and Quantity of suggested purchase=total quantity of purchase in a predetermined period/predetermine time, i.e. non-expiring goods order quantity,  period*purchasing time period*safety margin-quantity of the inventory. In general the predetermined time period is 3 months.); and 
 	altering , by the smart contract, a final order quantity based on the initial order quantity ( 0004, produce a final purchase list, allowing the supplier to effectively get control of the ordering time and knowledge of the numbers ,i.e. goods data, of products that will be ordered and  0023 calculates a suggested quantity, i.e. alter a final order quantity,  for each product-for the retailers: quantity suggested for purchase=total quantity of purchase in a predetermined period/predetermined time period*purchasing time period*safety margin-quantity of the inventory).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of retrieving i.e. receive, the blockchain, i.e. via blockchain, associated with the entity identifier, i.e. freshness data,  corresponding to the perishable good of Kohli, based on the teaching of determines the goods based on the time period of Liu, because doing so would approve or modify and transfer the modified or approved purchase suggesting list back to the supplier enterprise resource planning (ERP) system until both sides have come to an agreement on the quantity of the purchase(par 0019).
 	  The combination does not explicitly disclose  a final order based on the freshness of data.
                However, Lida discloses a final order based on the freshness of data ( col 2, lines 4-11, determining a reserving number and a final order number of merchandises based on the freshness of perishable foods).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of retrieving i.e. receive, the blockchain, i.e. via blockchain, associated with the entity identifier, i.e. freshness data,  corresponding to the perishable good of Kohli, based on the teaching of determines the goods based on the time period of Liu, based on the teaching of determining the final order of merchandises based on the perishable foods of Lida,  because doing so would  reduces loss of sales opportunities due to out-of stock and loss of freshness deterioration with regard to daily delivered merchandises and perishable foods as well as prevents an adverse effect to the business activities of the suppliers concerned( col 2, lines 10-12).



As per claim 15.  Kohli discloses a non-transitory computer readable medium comprising: one or more instructions that when executed by a processor of a retailer node of a blockchain network, cause the processor to perform ( par 0182 multi-core multiprocessor systems, minicomputers, mainframe computers, computers linked or clustered with distributed functions, as well as pervasive or miniature computers that may be embedded into virtually any device. For instance, at least one processor device and a memory may be used to implement the above described embodiment):
 	receive, via a blockchain of the blockchain network, freshness data identifying a freshness of a good from a second node of the blockchain network (0128   the requesting entity 106 may be, for example, the individual 104. For instance, as part of the process for verifying the perishable good, the individual 104 may contact the processing server 102 or a node 112, as applicable, to retrieve, i.e. receive, the blockchain, i.e. via blockchain, associated with the entity identifier, i.e. freshness data,  corresponding to the perishable good. The individual 104 may then review the information associated with the perishable good, such as to verify that the expiration date listed on the package is accurate and has not been tampered with or fraudulently adjusted. The verification process used by the processing server 102 and immutability of the blockchain can ensure that the individual 104 is reviewing an accurate and complete record of the perishable good without any falsification or embellishment, so that the individual 104 can be assured of the good's quality and freshness. In another example, a restaurant may use the blockchain to verify the quality of goods received from a supplier, i.e. second node, before use in preparing food for sale);   
 	   Kohli does not explicitly disclose 
 	calculate, via a smart contract,  an initial order quantity based on a pre-set critical order number and a non-expiring goods order quantity; and 
 	alter, via a smart contract,  a final order quantity based on the initial order quantity and the freshness of the goods data.  
 	However, Liu discloses calculate an initial order quantity based on a pre-set critical order number and a non-expiring goods order quantity (par 0018 Calculating module 16 is used to read the past 3 months transaction history of the retailer including the quantity, i.e. an initial order quantity, of each ordered product, i.e. goods. in the order database 11, purchase time period, and safety margin, i.e. pre-set critical order, from the purchase suggesting database 12, and Quantity of suggested purchase=total quantity of purchase in a predetermined period/predetermine time, i.e. non-expiring goods order quantity,  period*purchasing time period*safety margin-quantity of the inventory. In general the predetermined time period is 3 months.); and 
 	alter a final order quantity based on the initial order quantity ( 0004, produce a final purchase list, allowing the supplier to effectively get control of the ordering time and knowledge of the numbers ,i.e. goods data, of products that will be ordered and  0023 calculates a suggested quantity, i.e. alter a final order quantity,  for each product-for the retailers: quantity suggested for purchase=total quantity of purchase in a predetermined period/predetermined time period*purchasing time period*safety margin-quantity of the inventory).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of retrieving i.e. receive, the blockchain, i.e. via blockchain, associated with the entity identifier, i.e. freshness data,  corresponding to the perishable good of Kohli, based on the teaching of determines the goods based on the time period of Liu, because doing so would approve or modify and transfer the modified or approved purchase suggesting list back to the supplier enterprise resource planning (ERP) system until both sides have come to an agreement on the quantity of the purchase(par 0019).
 	  The combination does not explicitly disclose a final order based on the freshness of data.
                However, Lida discloses a final order based on the freshness of data ( col 2, lines 4-11, determining a reserving number and a final order number of merchandises based on the freshness of perishable foods).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of retrieving i.e. receive, the blockchain, i.e. via blockchain, associated with the entity identifier, i.e. freshness data,  corresponding to the perishable good of Kohli, based on the teaching of determines the goods based on the time period of Liu, based on the teaching of determining the final order of merchandises based on the perishable foods of Lida,  because doing so would  reduces loss of sales opportunities due to out-of stock and loss of freshness deterioration with regard to daily delivered merchandises and perishable foods as well as prevents an adverse effect to the business activities of the suppliers concerned( col 2, lines 10-12).

 	
 	As per claim 2, Kohli in view of Liu in view of Lida disclose the retailer of claim 1,  the combination disclose where, when the processor is configured to calculate the initial order quantity the processor is further configured to:  Liu discloses 
 	calculate the initial order quantity as a different between the critical order number and the order quantity of the good that will not expire in the next order period (par 0018 Calculating module 16 is used to read the past 3 months transaction history of the retailer including the quantity, i.e. an initial order quantity, of each ordered product, i.e. goods. in the order database 11, purchase time period, and safety margin, i.e. pre-set critical order, from the purchase suggesting database 12, and Quantity of suggested purchase=total quantity of purchase in a predetermined period/predetermine time, i.e. non-expiring goods order quantity,  period*purchasing time period*safety margin-quantity of the inventory. In general the predetermined time period is 3 months).

  	As per claim 9, Kohli in view of Liu in view of Lida disclose the method  of claim 8,  the combination disclose wherein the calculating the initial order quantity further comprise:  Liu discloses 
 	calculating the initial order quantity as a different between the critical order number and the order quantity of the good that will not expire in the next order period (par 0018 Calculating module 16 is used to read the past 3 months transaction history of the retailer including the quantity, i.e. an initial order quantity, of each ordered product, i.e. goods. in the order database 11, purchase time period, and safety margin, i.e. pre-set critical order, from the purchase suggesting database 12, and Quantity of suggested purchase=total quantity of purchase in a predetermined period/predetermine time, i.e. non-expiring goods order quantity,  period*purchasing time period*safety margin-quantity of the inventory. In general the predetermined time period is 3 months).

 	As per claim 16, Kohli in view of Liu in view of Lida disclose the non-transitory computer readable medium of claim 15, wherein the calculate the initial order quantity further  comprise:  Liu discloses 
 	calculating the initial order quantity as a different between the critical order number and the order quantity of the good that will not expire in the next order period (par 0018 Calculating module 16 is used to read the past 3 months transaction history of the retailer including the quantity, i.e. an initial order quantity, of each ordered product, i.e. goods. in the order database 11, purchase time period, and safety margin, i.e. pre-set critical order, from the purchase suggesting database 12, and Quantity of suggested purchase=total quantity of purchase in a predetermined period/predetermine time, i.e. non-expiring goods order quantity,  period*purchasing time period*safety margin-quantity of the inventory. In general the predetermined time period is 3 months).

 	 As per claim 4, Kohli in view of Liu in view of Lida disclose the retailer node of claim 1, wherein the processor is further configured to:  Liu discloses responsive to the initial order quantity being greater than a quantity of a least fresh good, calculate a final order quantity as a scaled up initial order quantity for the next order period (0004, produce a final purchase list, allowing the supplier to effectively get control of the ordering time and knowledge of the numbers ,i.e. goods data, of products that will be ordered and  0023 calculates a suggested quantity, i.e. alter a final order quantity,  for each product-for the retailers: quantity suggested for purchase=total quantity of purchase in a predetermined period/predetermined time period*purchasing time period*safety margin-quantity of the inventory ).

 	As per claim 11, Kohli in view of Liu in view of Lida disclose the method of claim 8, further comprising:  Liu discloses responsive to the initial order quantity being greater than a quantity of a least fresh good, calculate a final order quantity as a scaled up initial order quantity for the next order period (0004, produce a final purchase list, allowing the supplier to effectively get control of the ordering time and knowledge of the numbers ,i.e. goods data, of products that will be ordered and  0023 calculates a suggested quantity, i.e. alter a final order quantity,  for each product-for the retailers: quantity suggested for purchase=total quantity of purchase in a predetermined period/predetermined time period*purchasing time period*safety margin-quantity of the inventory ).

 	As per claim 17, Kohli in view of Liu in view of Lida disclose the non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform:  Liu discloses responsive to the initial order quantity being greater than a quantity of a least fresh good, calculate a final order quantity as a scaled up initial order quantity for the next order period (0004, produce a final purchase list, allowing the supplier to effectively get control of the ordering time and knowledge of the numbers ,i.e. goods data, of products that will be ordered and  0023 calculates a suggested quantity, i.e. alter a final order quantity,  for each product-for the retailers: quantity suggested for purchase=total quantity of purchase in a predetermined period/predetermined time period*purchasing time period*safety margin-quantity of the inventory ).


   	As per claim 5, Kohli in view of Liu in view of Lida disclose the retailer node of claim 1, wherein the processor is further configured to: Lui discloses  responsive to the initial order quantity being smaller than a quantity of a least fresh good, calculate a final order quantity as a scaled up initial order quantity for the next order period (0004, produce a final purchase list, allowing the supplier to effectively get control of the ordering time and knowledge of the numbers ,i.e. goods data, of products that will be ordered and  0023 calculates a suggested quantity, i.e. alter a final order quantity,  for each product-for the retailers: quantity suggested for purchase=total quantity of purchase in a predetermined period/predetermined time period*purchasing time period*safety margin-quantity of the inventory ).

  	As per claim 12, Kohli in view of Liu in view of Lida disclose method of claim 8, further comprising : Lui discloses  responsive to the initial order quantity being smaller than a quantity of a least fresh good, calculate a final order quantity as a scaled up initial order quantity for the next order period (0004, produce a final purchase list, allowing the supplier to effectively get control of the ordering time and knowledge of the numbers ,i.e. goods data, of products that will be ordered and  0023 calculates a suggested quantity, i.e. alter a final order quantity,  for each product-for the retailers: quantity suggested for purchase=total quantity of purchase in a predetermined period/predetermined time period*purchasing time period*safety margin-quantity of the inventory ).
 
  	As per claim 18, Kohli in view of Liu in view of Lida disclose the non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform : Lui discloses  responsive to the initial order quantity being smaller than a quantity of a least fresh good, calculate a final order quantity as a scaled up initial order quantity for the next order period (0004, produce a final purchase list, allowing the supplier to effectively get control of the ordering time and knowledge of the numbers ,i.e. goods data, of products that will be ordered and  0023 calculates a suggested quantity, i.e. alter a final order quantity,  for each product-for the retailers: quantity suggested for purchase=total quantity of purchase in a predetermined period/predetermined time period*purchasing time period*safety margin-quantity of the inventory ).


   	As per clam 6, Kohli in view of Liu in view of Lida disclose  the retailer node of claim 1, wherein  the processor is further configured to: Lida discloses  submit an order to the second  node in response to the initial order quantity being equal to a quantity of a least fresh good derived from the freshness data ( col 2, lines 14-34 n estimated sales number of a merchandise concerned for each individual day of the week is determined based on past sales performance for each individual day of the week, the standard sales number for each individual day of the week is corrected by making use of parameters such as a standard customer number correction coefficient, a standard sales number correction coefficient and an out-of stock safety coefficient, a reserving order of the merchandise concerned of which number is somewhat larger than the corrected standard sales number for each individual day of the week is informed to the supplier concerned, and then the difference between the reserving order number of the very day concerned and the sales performance number thereof is subtracted or added from and to the reserving order number for the next of next time to determine for the final order number for the next of next time without checking actual stock number).


 	As per clam 13, Kohli in view of Liu in view of Lida disclose  the method of claim 8, further comprising: Lida discloses  submit an order to the second  node in response to the initial order quantity being equal to a quantity of a least fresh good derived from the freshness data ( col 2, lines 14-34 n estimated sales number of a merchandise concerned for each individual day of the week is determined based on past sales performance for each individual day of the week, the standard sales number for each individual day of the week is corrected by making use of parameters such as a standard customer number correction coefficient, a standard sales number correction coefficient and an out-of stock safety coefficient, a reserving order of the merchandise concerned of which number is somewhat larger than the corrected standard sales number for each individual day of the week is informed to the supplier concerned, and then the difference between the reserving order number of the very day concerned and the sales performance number thereof is subtracted or added from and to the reserving order number for the next of next time to determine for the final order number for the next of next time without checking actual stock number).

 	As per clam 19, Kohli in view of Liu in view of Lida disclose  the non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform : Lida discloses  submitintg an order to the second  node in response to the initial order quantity being equal to a quantity of a least fresh good derived from the freshness data ( col 2, lines 14-34 n estimated sales number of a merchandise concerned for each individual day of the week is determined based on past sales performance for each individual day of the week, the standard sales number for each individual day of the week is corrected by making use of parameters such as a standard customer number correction coefficient, a standard sales number correction coefficient and an out-of stock safety coefficient, a reserving order of the merchandise concerned of which number is somewhat larger than the corrected standard sales number for each individual day of the week is informed to the supplier concerned, and then the difference between the reserving order number of the very day concerned and the sales performance number thereof is subtracted or added from and to the reserving order number for the next of next time to determine for the final order number for the next of next time without checking actual stock number).



 	As per clam 7,   Kohli in view of Liu in view of Lida disclose the retailer node of claim 1, Lida discloses  wherein  the processor is further configured to implement an ordering policy ( col 2, lines 25-40 a reserving order  ,i.e. ordering policy, of the merchandise concerned of which number is somewhat larger than the corrected standard sales number for each individual day of the week is informed to the supplier concerned, and then the difference between the reserving order number of the very day concerned and the sales performance number thereof is subtracted or added from and to the reserving order number for the next of next time to determine for the final order number for the next of next time without checking actual stock number ).


 	As per clam 14,   Kohli in view of Liu in view of Lida disclose the method of claim 8, Lida discloses  implementing an ordering policy ( col 2, lines 25-40 a reserving order  ,i.e. ordering policy, of the merchandise concerned of which number is somewhat larger than the corrected standard sales number for each individual day of the week is informed to the supplier concerned, and then the difference between the reserving order number of the very day concerned and the sales performance number thereof is subtracted or added from and to the reserving order number for the next of next time to determine for the final order number for the next of next time without checking actual stock number ).

 	As per clam 20,   Kohli in view of Liu in view of Lida disclose the non-transitory computer readable medium of claim 15, wherein the one or more instructions further cause the processor to perform: Lida discloses  implementing an ordering policy ( col 2, lines 25-40 a reserving order  ,i.e. ordering policy, of the merchandise concerned of which number is somewhat larger than the corrected standard sales number for each individual day of the week is informed to the supplier concerned, and then the difference between the reserving order number of the very day concerned and the sales performance number thereof is subtracted or added from and to the reserving order number for the next of next time to determine for the final order number for the next of next time without checking actual stock number ).


 	


Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Those claims into all the independents claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496